 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160Williams Energy Services and Paper, Allied-Industrial, Chemical & Energy Workers Inter-national Union, AFLŒCIO, Local 4-227. Case 16ŒCAŒ20164 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On August 11, 2000, Administrative Law Judge George Carson II issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order. 1. For the reasons set forth in the majority opinion in St. Elizabeth Manor, 329 NLRB 341 (1999), we reject our dissenting colleague™s criticism of the successor-bar doctrine, under which a collective-bargaining representa-tive is ﬁentitled to a reasonable period of bargaining without challenge to its majority status.ﬂ Id. at 344.  Af-ter a reasonable period for bargaining elapses, the em-ployees will have an opportunity to change or eliminate their bargaining representative if they so choose.  Id. at 346. Here, we agree with the judge that a reasonable period for bargaining has not elapsed.  The parties met twice.  At the first session, the Respondent rejected the Union™s proposal that it adopt the predecessor™s collective-bargaining agreement.  At the second session, the Re-spondent presented the Union with a letter, with the em-ployee petition attached, asking the Union to voluntarily withdraw as the employees™ collective-bargaining repre-sentative or participate in a secret-ballot election.  Like our dissenting colleague, we take seriously the Act™s goal of protecting employees™ free choice.  However, we are also mindful of the Act™s competing goal of promoting stable labor-management relations by encouraging the practice and procedure of collective bargaining.  We be-lieve that the application of the successor bar in the in-stant case strikes the appropriate balance between these competing policies. Our colleague correctly points out that the employee petition disavowing the Union was unanimous.  This fact, he suggests, demonstrates a seri-ous infringement of employees™ Section 7 rights and makes fruitful collective bargaining unlikely, since the union would appear to have no support.  The successor bar, of course, is a bright-line rule: a union is entitled to a period free from any challenge, no matter how strong it seems.  The Board and the courts have recognized the value of bright-line rules, which promote certainty, pre-dictability, and administrative efficiency, even if their application in a particular case may seem unjust or un-wise.  See, e.g., Cleveland Indians Baseball Co., 333 NLRB 579 (2001); NLRB v. Maryland Ambulance Ser-vices, 192 F.3d 430, 434 (4th Cir. 1999).  (ﬁWhile bright-line rules . . . may run the risk of being over or under-inclusive in their coverage, it is generally recognized that the certainty and stability such a rule affords outweighs any harm done when the rule is applied evenly.ﬂ)  We could not take into account the extent of a union™s appar-ent loss of support in applying the rule of St. Elizabeth Manor without losing the benefits of a bright-line rule.  Moreover, the reasons for temporarily disregarding evi-dence of apparent loss of support obtain, regardless of whether employees are united or divided in their views.  If, in fact, most or all employees no longer desire union representation, and if, in fact, nothing the union is able to achieve during a reasonable period for bargaining changes their feelings, then the union™s tenure will, in-deed, be temporary.  But for the reasons explained in St. Elizabeth Manor, the Union is entitled to an opportunity to prove itself to employees.  Whether pursuing that op-portunity is worthwhile is for the Union, not the Board, to determine.  Accordingly, we find that the Respondent violated Section 8(a)(5) and (1) of the Act by failing and refusing to recognize and bargain with the Union and by withdrawing recognition from the Union.                                                            1 The Respondent, relying on Harley-Davidson Transportation Co., 273 NLRB 1531 (1985), contends that there is a substantive difference between representation cases like St. Elizabeth Manor, 329 NLRB 341 (1999), and this case.  As the Board explicitly stated in Inn Credible Caterers, Ltd., 333 NLRB 898 (2001), however, the effect of the deci-sion in St. Elizabeth Manor was to return to the principle expressed in Landmark International Trucks, 257 NLRB 1375 (1981), enf. denied 699 F.2d 815 (6th Cir. 1983), that a successor employer violates Sec. 8(a)(5) if it withdraws recognition before a reasonable period of time for bargaining has elapsed, whether that withdrawal is based on a good-faith doubt of the union™s continuing majority status or evidence of actual loss of majority status. Accordingly, the contrary view, as ex-pressed in Harley-Davidson Transportation Co., 273 NLRB 1531 (1985), is no longer good law after St. Elizabeth Manor. 2. For the reasons fully set forth in Caterair Interna-tional, 322 NLRB 65 (1996), we find that an affirmative bargaining order is warranted in this case as a remedy for the Respondent™s unlawful withdrawal of recognition from the Union. We adhere to the view, reaffirmed by the Board in that case, that an affirmative bargaining order is ﬁthe traditional, appropriate remedy for an 8(a)(5) refusal to bargain with the lawful collective-bargaining representative of an appropriate unit of em-ployee.ﬂ Id. at 68. 336 NLRB No. 11  WILLIAMS ENERGY SERVICES 161In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 
1248 (D.C. Cir. 1994).  In the 
Vincent
 case, the court 
summarized the court™s law as
 requiring that an affirma-
tive bargaining order ﬁmust 
be justified by a reasoned 
analysis that includes an explicit balancing of three con-

sideration: (1) the employees™ § 7 rights; (2) whether 
other purposes of the Act override the rights of employ-
ees to choose their bargaining representatives; and (3) 
whether alternative remedies are adequate to remedy the 
violations of the Act.ﬂ Id. at 738.   
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the em-
ployer™s withdrawal of recogn
ition.  At the same time, an 
affirmative bargaining order, with its attendant bar to 

raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 
prejudice the Section 7 rights of employees who may 
oppose continued union representation because the dura-

tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violation
. Moreover, ordering the successor employer to bargain 
for a reasonable period of tim
e with the incumbent union, 
as in this case, serves ﬁto protect the newly established 
bargaining relationship and the previously expressed 
majority choice, taking into
 account the stresses of the 
organizational transition may have shaken some of the 
support the union previously enjoyed.ﬂ 
St. Elizabeth 
Manor
, supra at 345.  To require bargaining to continue 
only for a reasonable period of time, not in perpetuity, 
fosters industrial peace and st
ability and will ensure that 
the bargaining relationship established between the Re-

spondent and the Union will have a fair chance to suc-
ceed.   
(2) The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining or to engage 
in any other conduct designed to further discourage sup-

port for the Union.  It also ensures that the Union will not 
be pressured, by the possibility of a decertification peti-
tion, to achieve immediate resu
lts at the bargaining table 
following the Board™s resolution of its unfair labor prac-
tice charges and issuance of a cease-and-desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-

spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 
bargain through their representa
tive in an effort to reach 
a collective-bargaining agreement. 
For all the foregoing reasons,
 we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 

case.  Accordingly, we shall reaffirm the Board™s prior 
order that the Respondent recognize and, on request, bar-
gain in good faith with the Union. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Williams Energy Services, 
Galena Park, Texas, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
 CHAIRMAN HURTGEN, dissenting. 
The Respondent took over the business on August 2, 
1999, as a successor employer.  On August 5, an em-
ployee of the Respondent filed a decertification petition 
with the NLRB Regional Office.  The Respondent then 
declined to bargain.  Following the filing of unfair labor 
practice charges, the Respondent agreed to bargain with 
the Union, and such bargaining began on September 29.  
On November 3, the Respondent was presented with a 
petition, signed by all unit employees, saying that they 
did not wish to be represented by the Union.  On No-
vember 5, the Respondent wrote the Union, stating that it 
no longer enjoyed majority support, and asking whether 
the Union wanted to withdraw as bargaining representa-
tive or proceed to an election to determine the issue of 
representative status.  On November 9, the Region dis-
missed the August 5 decertification petition, citing 
St. 
Elizabeth Manor
, 329 NLRB 341 (1999).   
My colleagues find that th
e Respondent withdrew rec-ognition on November 17, 1999, and that such with-
drawal violated Section 8(a)(5).  In doing so, my col-

leagues do not contend that the November 3 petition was 
tainted.  They contend only that the Union™s majority 
status was immune from attack for a reasonable period of 
time after the successor employer began to bargain. See 
St. Elizabeth Manor
, supra.  My colleagues then con-
clude that a reasonable period had not elapsed. 
For the reasons stated in the dissenting opinion in 
St. 
Elizabeth Manor
, supra. 329 NLRB 341 at 346, I dis-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162agree with the holdi
ng of that case.1 See also my dissent-
ing opinion in 
Hill Park Health Care Center
, 334 NLRB  
328 (2001). Accordingly, I conclude that the employees 
were free to reject the Unio
n, and that the Respondent 
thus did not violate Section 8(a)(5) by refusing to bargain 
with the Union.    
My view is consistent w
ith the Supreme Court™s lan-
guage in 
Fall River Dyeing Corp. v.
 NLRB, 482 U.S. 27 
(1987): 
 If, during negotiations, a successor questions a un-

ion™s continuing majority status, the successor ﬁmay 
lawfully withdraw from negotiation 
at any time
 fol-
lowing recognition if it can show that the union had 

in fact lost its majority status at the time of the re-
fusal to bargain or that the refusal to bargain was 
grounded on a good faith doubt based on objective 
factors that the union continued to command major-
ity support.ﬂ  [482 U.S. at 41 fn. 8; Emphasis sup-
plied.]
  Further, my position properly balances the competing 
interests of fostering collective bargaining and ensuring 
employee free choice.  Under 
Burns, if a majority of the 
successor™s employees come from the predecessor, the 
union™s majority status is presumed to continue, and the 
successor is obligated to hono
r the collective-bargaining 
relationship that existed between the predecessor and the 
union.  However, if a majority of the successor™s em-
ployees make it clear that they do not wish to be repre-
sented by the union, that Section 7 right must prevail.  
ﬁOf paramount importance . . . is the employees™ Section 
7 right to select a union representative of their own 
choice or to have no union represent them at all.ﬂ 329 
NLRB 341 at 347.   
The contrary result reached
 by my colleagues demon-
strates the enormity of the majority™s error in 
St. Eliza-
beth Manor
.  Under that majority view, as applied to the 
instant case, the ﬁsuccessor barﬂ
 principle serves to hand-
cuff employees™ fundamental Section 7 rights on the is-

sue of representation.  This happened not once, but at 
two junctures in this case.  First, based on 
St. Elizabeth 
Manor
, the Region dismissed a valid decertification peti-
tion filed promptly after the Respondent commenced 
operations in August 1999.  Through that petition, em-
ployees sought to invoke their Section 7 right to an elec-
tion to determine whether to continue Union representa-
tion.  Second, relying on 
St. Elizabeth
, the majority has 
negated the employees™ 
unanimous
 employee petition, 
                                                          
                                                           
1 As set forth in the dissent in St. Elizabeth
, that case overruled long-
standing precedent.  The majority herein expressly adds 
Harley David-son, 273 NLRB 1531, to the string of overruled precedent. 
presented to the Respondent on November 3, 1999, stat-
ing that: ﬁWe the employees of Williams, elect not to 
have the Union (P.A.C.E.) represent us as a collective 
unit.ﬂ  
 The effect of these applications of 
St. Elizabeth Manor
 is to ﬁseriously [infringe] on employees™ Section 7 rights 

to engage in or refrain from engaging in union activity.ﬂ 
329 NLRB 341 at 346.
2  Indeed, it serves to impose on 
unit employeesŠboth those carryovers from the prede-
cessor unit and new hires alik
eŠa collective-bargaining 
representative that they have clearly and 
unanimously
 rejected.  Part of the rationale of the majority™s holding 
in 
St. Elizabeth Manor
 is to allow an insulated period for 
fruitful collective bargaining with the new employer.  It 
is hard to imagine, however, a more fruitless bargaining 
endeavor where the union has little support, or as in this 
case, no support. 
My colleagues concede that the employees demon-
strated unanimous opposition to the Union in their No-
vember 3 petition.  They seek 
to justify disregarding this 
clearly expressed sentim
ent on the basis that 
St. Eliza-
beth Manor™s
 successor-bar rule is a 
bright-line
 test, which type of test is favored by the Board and courts 

because it promotes ﬁcertainty, predictability, and admin-
istrative efficiency.ﬂ This argument misses the mark.  In 
my view, none of the factor
s of ﬁcertainty, predictability, and administrative efficiency,ﬂ
 considered separately, or 
as a whole, warrant deprivation of employees™ Section 7 

rights.  Indeed, the fact that fundamental Section 7 rights 
are negatively implicated clearl
y demonstrates that this is 
an instance when such a bright-line test was improvi-

dently adopted.  
Nor are employees sufficiently safeguarded, as argued 
by my colleagues, because at
 some unspecified future 
date (once a ﬁreasonable periodﬂ for bargaining has 
elapsed), their Section 7 rights will be resurrected.  
Those rights are frustrated at 
least for some period.  Fur-
ther, if the union reaches an
 agreement with the succes-
sor employer, the deprecation can be as much as 3 more 

years.  Finally, my colleagues contend 
that their application of the 
St. Elizabeth Manor
 successor-bar rule appropriately 
balances the competing interests of employee free choice 
and labor stability.  I do not agree.  Weighing both inter-
ests, I find that the appropriat
e balance must be struck in 
favor of employees™ Section 7 right to choose whether or 
 2 There is no allegation that the unanimous November 3 petition (or, 
indeed, the August 5 decertification petition) was tainted by any unlaw-
ful Respondent conduct. Cf. 
Inn Credible Caterers
, 333 NLRB 898 
(2001) (concurring opinion).  
 WILLIAMS ENERGY SERVICES 163not to be represented.  My colleagues, through 
St. Eliza-
beth Manor
, improperly deprive them of this right.
  In sum, I would not forecl
ose employee free choice.  
Accordingly, I dissent.  
 Tamara J. Gant, Esq., for the General Counsel
. R. Mark Solano, Esq
., for the Respondent
. Bernard L. Middleton, Esq
., for the Charging Party
. DECISION STATEMENT OF THE CASE 
GEORGE CARSON II, Administrative Law Judge. This 
case was submitted by stipulation dated May 26, 2000. The 
charge was filed on November 9, 1999.
1 The complaint issued 
on March 31, 2000. The complaint alleges that Respondent 

violated Section 8(a)(1) and (5) 
of the National Labor Relations Act by failing and refusing to recognize and bargain with the 
Charging Party Union and by withdrawing recognition from the 
Union. Respondent™s answer denies any violation of the Act. I 
find that Respondent violated the Act as alleged in the com-
plaint. On the entire record, and after considering the briefs filed by 
the General Counsel and Respondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, Williams Energy Services, a Delaware cor-
poration, is engaged in the provision of petroleum storage ser-
vices at various locations includi
ng its facility in Galena Park, 
Texas, and, based on a projection of its operations, it will annu-
ally perform services valued in
 excess of $50,000 directly to 
Colonial, Arco, Lyondell, and Shell Pipelines enterprises that 
are directly engaged in interstate commerce. The Respondent 
admits, and I find and conclude, that it is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
The Respondent admits, and I fi
nd and conclude, that Paper, 
Allied-Industrial, Chemical & Energy Workers International 
Union, AFLŒCIO, Local 4-227, th
e Union, is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Facts 
Prior to August 1999, Respondent
 Williams Energy Services 
(Williams or the Company) entered into negotiations to pur-

chase the Galena Park facility from Amerada Hess Corporation. 
Employees of Amerada Hess work
ing as truckdrivers and oper-ating and maintenance employ
ees were, and since 1950 had 
been, represented by the Union.
2 Amerada Hess and the Union 
had entered into a collective-bargaining agreement that was, by 
                                                          
                                                           
1 All dates are in 1999 unless otherwise indicated. 
2 The alleged and admitted appropriate unit is: 
Included: All truck drivers, operat
ing and maintenance employees at 
the Galena Park facility formerly
 operated by Amerada Hess; ex-
cluded: All office, warehouse, techni
cal, plant guard, clerical, and su-
pervisory employees. 
its terms, effective from May 1, 1998, through April 30, 2001.
3 There was not a successorship clause in the collective-
bargaining agreement. 
The Union learned of the impending purchase of the Galena 
Park facility prior to its actu
al consummation, and Local Union 
President Tom Gentry called Joe 
Streif, director of independent 
terminals for the Company. By letter dated July 23, Gentry 
confirmed his call and formally requested that the Company 
meet with the Union and enter in
to negotiations ﬁto establish 
wages, hours of work, and other 
conditions of employment for 
represented employees at . . . Galena Park.ﬂ  The Company did 

not respond immediatel
y to this letter. 
The Company purchased the Gale
na Park facility on August 
2. The Company continued to operate the business in un-
changed form, and it hired a majority of the former unit em-
ployees. The parties have stipulated that Williams is a succes-
sor to Amerada Hess. On August 5, a decertification petition 
was filed in Case 16ŒRDŒ1441 by Russell Holman, an individ-
ual. The petition reflects that, at that time, the unit contained 16 
employees. This petition was di
smissed on November 9, after 
various intervening events. The dismissal letter, citing 
St. Elizabeth Manor, Inc.
, 329 NLRB 341 (1999), states that after a 
successor employer™s duty to bargain attaches a union is enti-
tled ﬁto a reasonable period of bargaining without challenge to 
its majority status through 
a decertification effort.ﬂ 
On August 12, the Union filed a charge in Case 16ŒCAŒ
20026 alleging that, since July 23, Williams had refused to 
bargain. At some point following the filing of the charge, the 
stipulation does not state the date the Company agreed to meet 
and bargain. The charge was di
smissed on September 30. The 
dismissal letter states that upon
 being contacted regarding the 
charge the Company ﬁstated that it would recognize and bar-
gain with the Union, and has, in fact done so.ﬂ The letter addi-
tionally notes that, although there was a ﬁslight delayﬂ in the 
Company™s response to the Union it was ﬁnot of sufficient 
length to constitute a refusal by Williams to recognize and bar-
gain with the Union.ﬂ 
On September 29, the day prior to the dismissal of the Un-
ion™s unfair labor practice charge, the parties met. The Union 
sought to have the Company agree to retain the existing collec-
tive-bargaining agreement. The Company rejected this pro-
posal.  Due to scheduling confli
cts, no bargaining sessions were 
scheduled for October. The parties did agree to meet on No-

vember 5, 18, 19, and December 16 and 17. 
The September 30 letter dismissing the Union™s charge pro-
vided that any appeal should be filed by October 14. The Union 
initially requested an extension of
 time for filing an
 appeal until 
October 28, and thereafter requested a subsequent extension 
until November 12. Both requests 
were granted. No appeal was 
ever filed. The charge herein was filed November 9. 
On November 3, 2 days prior to the next scheduled bargain-
ing session, Chuck Bigi, Gulf Co
ast Marine Terminal Systems 
operations manager, found an empl
oyee petition signed by ﬁall 
seventeen (17) unit employeesﬂ on
 his desk. The petition states: 
 3 The collective-bargaining agreem
ent is between Amerada Hess and 
Oil, Chemical and Atomic Workers 
International Union, Local 4-227, 
the legal predecessor of the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164ﬁWe, the employees of Williams, elect not to have the Union 
(P.A.C.E.) represent us as a collective unit.ﬂ 
On November 5, Streif wrote Gentry, attaching a copy of the 
petition and noting that the Union no longer enjoyed majority 
support. The letter refers to 17 of
 21 employees. In view of the 
parties™ stipulation that there 
were 17 unit employees, it appears 
that Streif™s figure of 21 included 4 nonunit employees. The 
letter asks if the Union wished to voluntarily withdraw as the 
employees™ collective-bargaining representative or participate 
in a secret-ballot election conducted by the Board or a neutral 
third party. Streif presented this letter to Gentry at the begin-
ning of the scheduled November 5 bargaining session. No bar-gaining occurred. 
On November 9, the Union filed the charge herein.  By letter 
dated November 11, Gentry a
dvised that the found Streif™s 
letter ﬁto be without merit,ﬂ a
nd he requested that the Company 
meet on their next scheduled date, November 18. 
By letter dated November 17, Streif stated that the Company 
intended ﬁto abide by the wishes of the overwhelming majority 
of our employeesﬂ and that, th
erefore, it would not meet on 
November 18. There is no evidence and no allegation that anyone from the 
Company solicited the petition 
from the employees or other-
wise tainted the obtaining of the petition. 
C. Contentions of the Parties 
The General Counsel and the Charging Party contend that 
the Company was not privileged to refuse to meet and bargain 

notwithstanding its receipt of 
the untainted petition on Novem-ber 3. Citing St. Elizabeth Manor, Inc.
, supra, the General 
Counsel argues that the Union was entitled to ﬁa reasonable 
period of time for bargaining wit
hout challenge to its majority 
status.ﬂ The Company contends that 
St. Elizabeth Manor
 is inappo-site and incorrectly decided. In 
arguing that it is inapposite, the 
Company points out that 
St. Elizabeth Manor
 arose in a repre-
sentational context and that the specific holding related to the 
processing of an employer filed RM petition. The employer had 
neither refused to bargain nor withdrawn recognition from the 
union. The Company further argues that 
St. Elizabeth Manor did not specifically overrule 
Harley-Davidson Co.
, 273 NLRB 
1531 (1985), which held that a successor employer ﬁmay law-
fully withdraw from negotiation 
at any time following recogni-
tion if it can show that the union had in fact lost its majority 
status.ﬂ  In arguing that St. Elizabeth Manor was incorrectly 
decided, the Company summarizes the rationale and authority 
cited in the dissenting opinion in 
St. Elizabeth Manor
 and re-states the Section 7 mandate that
 employees have the right to 
engage in self-organization or 
ﬁto refrain from any or all such 
activities.ﬂ 
D. Analysis and Concluding Findings 
In St. Elizabeth Manor, the Board adopted a ﬁsuccessor bar 
ruleﬂ and remanded the case to the Regional Director to deter-
mine whether ﬁa reasonable peri
od for bargaining had elapsedﬂ 
at the time the RM petition therein was filed. The Board stated 
that it saw ﬁno reason in law or logic why a bargaining repre-
sentative™s status once the succ
essor™s duty to recognize it at-
taches should not be given at l
east as much protection as is given to a representative™s stat
us following the extension of voluntary recognition after ascert
aining demonstrated majority support.ﬂ Id. at 344.  Consistent 
with this rationale, the Board 
adopted a ﬁsuccessor barﬂ rule that would preclude petitions 

challenging a union™s majority st
atus ﬁfor a reasonable period 
after a successor employer™s obligation to recognize an incum-
bent union is triggered.ﬂ Ibid. In
 a footnote the decision refers 
to the bar as affecting both the processing of a petition ﬁor to 

any other challenge to the union™s ma
jority status.ﬂ  Id. at fn. 8. 
The Board notes that, in the absence of the successor-bar rule, 
ﬁthe successor may be reluctant to commit itself wholeheart-
edly to bargain for a collective-bargaining agreement with the 
incumbent union when at any time following the recognition, 
the union™s majority may be attacked.ﬂ Id. at 343. 
I am mindful that an employee
 filed decertification petition 
does not establish that a majority of the unit no longer desires 
representation. The Board™s Statements of Procedure, section 
101.18(a), requires that such a petition be supported by only 30 
percent of the unit. Thus, I agree 
with the Company that there is 
a substantive difference between cases arising in a representa-

tional context and cases such as the instant case and 
Harley-
Davidson Co., supra, where there is objective evidence of an 
actual loss of majority. Contrary to the Company™s argument, 
however, it is clear that 
St. Elizabeth Manor
 is applicable. Al-
though the Board majority did not state that it was overruling 
Harley-Davidson Co.
, the reference to ﬁany other challenge to 
the union™s majority statusﬂ in footnote 8 confirms that the 

Board majority intended the principle of giving a union a ﬁrea-
sonable period of time for bargai
ning without challenge to its 
majority statusﬂ to apply even when there is objective evidence 
of loss of majority.  Id. at 344.  The dissenting members of the 
Board certainly understood this to
 be the case. They state: 
 [I]n its unfair labor practice form
, the ﬁsuccessor barﬂ rule es-
tablishes a presumption which fo
rbids the successor employer 
from withdrawing recognition, regardless of the facts. Thus, 
the majority impliedly, but necessarily, reverses 
Harley-Davidson Transportation Co.
, which held that a successor 
employer, unlike an employer 
which voluntarily recognizes a 
majority representative in an 
initial organizing context, may, 
without bargaining for a reasonable period of time, withdraw 
recognition from an incumbent union if it ﬁcan show that the 
union had in fact lost its majority status at the time of the re-
fusal to bargain or that the refusal to bargain was grounded on 
a good- faith doubt based on obje
ctive factors that the union 
continued to command majority support.ﬂ  [Id. at 347.] 
 The majority opinion in 
St. Elizabeth Manor
 does not state 
that the dissenting opinion is inco
rrect in stating the that its 
holding ﬁimpliedly . . . reversesﬂ 
Harley-Davidson Co. The 
majority specifically responded to
 the assertion in the dissent 
that the Supreme Court had adopted the rationale of 
Harley-
Davidson Co., in 
Fall River Dyeing Corp. v. NLRB
, 482 U.S. 27 (1987), stating: 
 The primary issue decided in 
Fall River Dyeing
 was 
whether a successor employer™s
 obligation to bargain with 
the union that had represented the predecessor™s employ-
ees was limited to situations in which the union in ques-
 WILLIAMS ENERGY SERVICES 165tion had been certified only recently before the transition. 
The Court agreed with the Board that the obligation was not 
thus limited. Even if a union™s majority status at the time of 
transition is based on the rebuttable presumption that arises 1 
year after the initial certification, its majority status and the 
accompanying bargaining obligation will apply despite the 
change in employers if the work
 force includes a majority of 
the predecessor™s employees. The Court™s description of the 
presumption as rebuttable was neither necessary to the 
Court™s ultimate decision nor su
rprising but was simply a re-
flection of Board law at the 
time. The issue in the present 
case, whether the successor™s re
cognition should result in an 
irrebuttable rather than a rebuttable presumption of majority 

status for a reasonable period of time, was not presented in 
Fall River Dyeing
.  Thus, neither the Board nor the Court had 
any occasion to consider whethe
r the policies of the Act might 
be better effectuated by provid
ing a protected period for bar-
gaining after a 
Burns successor™s bargaining obligation is 
triggered. Id at fn. 7. 
 I reject the Company™s argument that 
St. Elizabeth Manor is ﬁa single, aberrant Board case.ﬂ The case, decided by the full 

Board, fully discusses the unde
rlying principles involved and 
announces the concept of a successor bar pursuant to which a 
recognized collective-bargaining
 representative is given an 
ﬁirrebuttable rather than a rebut
table presumption of majority 
status for a reasonable period of ti
me.ﬂ Id.  Insofar as this is the 
requirement of current Board pre
cedent, I am obligated to apply 
it. The Board, in 
St. Elizabeth Manor
, remanded the case to the 
Regional Director for a determination of whether there had 
been a ﬁreasonable period of timeﬂ 
for bargaining. In that case, 
the parties had held three ba
rgaining sessions in a 3-month 
period. In the instant case, the parties met twice.  At the single 
bargaining session that was held, the Company rejected the 
Union™s proposal that it adopt the collective-bargaining agree-
ment into which it had entered with the Company™s predeces-
sor. At the scheduled November 5 bargaining session, Streif 
presented his letter attaching th
e petition to Gentry. There was 
no bargaining after this event. I find that there had not been a 
reasonable period of tim
e for bargaining. See 
Gerrino Restau-rant, 306 NLRB 86, 90 (1992); King Soopers, Inc.
, 295 NLRB 
35, 37 (1989). 
The complaint alleges, but the answer denies, that the Com-
pany failed and refused to recognize and bargain with the Un-
ion on November 5, the date that 
Streif presented his letter and 
the petition to Gentry. The lett
er states that ﬁyour union no 
longer enjoys majority supportﬂ and asks whether the Union 

wishes to withdraw as the employees™ collective-bargaining 
representative or go to an election. I find that the foregoing 
letter constituted, at the least, a refusal to recognize and bargain 
pending the outcome of an elec
tion, a condition upon which the 
Company, having voluntarily re
cognized the Union, could not 
predicate its actions. This finding
 is virtually immaterial since 
the complaint alleges and the answer admits that the Company 
withdrew recognition from the Union on November 17. Consis-
tent with the principles enunciated in 
St. Elizabeth Manor
, I find that the Company™s actions violated Section 8(a)(1) and (5) 

of the Act. CONCLUSION OF LAW 
By failing and refusing to bargain with the Union and by 
withdrawing recognition from the Union, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having unlawfully failed and refu
sed to bargain with the Un-
ion and having withdrawn re
cognition from the Union, Re-spondent shall be ordered to 
recognize and meet and bargain 
collectively in good fa
ith with the Union as the exclusive col-
lective-bargaining representative
 of its employees in the appro-
priate unit.  Exxel-Atmos, Inc.
, 323 NLRB 888 (1997). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Williams Energy Services, Galena Park, 
Texas, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Withdrawing recognition from,
 and refusing to meet and bargain collectively with, Paper, Allied-Industrial, Chemical & 
Energy Workers International Union, AFLŒCIO, Local 4-227, 
the Union, as the exclusive bargaining representative of its 
employees in the appropriate ba
rgaining unit set forth below. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, recognize, meet and bargain collectively in 
good faith with the Union as the exclusive collective-bargaining representative of its employees in the unit described 
below, regarding wages, hours, 
and other terms and conditions 
of employment, and if an agreement is reached, embody it in a 
signed contract. The appropriate unit is: 
 All truck drivers, operating a
nd maintenance employees em-
ployed at the Galena Park facility; excluding all office, ware-
house, technical, plant guard, 
clerical, and supervisory em-
ployees. 
 (b) Within 14 days after service by the Region, post at its fa-
cility in Galena Park, Texas, copies of the attached notice 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 16, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since November 5, 1999. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                              
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 WE WILL NOT withdraw recognition from, and refuse to 
meet and bargain collectively w
ith, Paper, Allied-Industrial, 
Chemical & Energy Workers International Union, AFLŠCIO, 

Local 4-227, the Union, as your
 exclusive bargaining represen-
tative in the appropriate bargaining unit set forth below. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, recogni
ze and bargain in good faith 
with the Union as your exclusive collective-bargaining repre-
sentative in the following appropriate unit with respect to rates 
of pay, wages, hours, and other terms and conditions of em-
ployment and, if an understanding is reached, embody such 
understanding in a sign
ed written agreement: 
 All truck drivers, operating a
nd maintenance employees em-
ployed at the Galena Park facility; excluding all office, ware-

house, technical, plant guard, 
clerical, and supervisory em-
ployees. 
 WILLIAMS ENERGY SERVICES 
 